



EXHIBIT 10.1

 

AGREEMENT FOR PERFORMANCE SHARES

UNDER THE LENOX GROUP INC. (“LGI” or “Company”) 2004 STOCK INCENTIVE PLAN

 

 

Grantee:________________  

Performance Cycle: ___________________________

 

Number of Performance Shares Granted: ________________  

(FY’s ’XX, ‘XX and ’XX)

 

Grant Date: ________________  

 

 

Target Number of Performance Shares that may be earned if Target Performance is
achieved: 100% of the granted number as set forth above; or

 

Threshold Number of Performance Shares that may be earned if Threshold
Performance is achieved: 75% up to 100% of the granted number as set forth
above; or

 

Minimum Number of Performance Shares that may be earned if Minimum Performance
is achieved: 50% up to 75% of the granted number as set forth above.

 

Target Performance: Must achieve three of the following four performance
metrics:

 

1.

Achieve Fiscal Year [1] operating income of $ XXXX million.

 

2.

Achieve Fiscal Year [2] operating income of $ XXXX million.

 

3.

Achieve Fiscal Year [3] operating income of $ XXXX million.

 

4.

Achieve cumulative 3-year operating income of $ XXXX million over the
Performance Cycle of Fiscals [1], [2] and [3].

 

Threshold Performance: Must achieve a cumulative 3-year operating income of $
XXXX million over the performance cycle of Fiscals [1], [2] and [3] to earn 75%
of the Performance Shares, and for each $ XXXX million of 3-year cumulative
operating income above $ XXXX million, Grantee will earn an additional 1% of the
Performance Shares up to 100%, provided such cumulative operating income is
sufficient to maintain compliance with the financial covenants in the Company’s
loan agreements, as may be amended or waived from time to time.

 

Minimum Performance: Must achieve a cumulative 3-year operating income of $ XXXX
million over the performance cycle of Fiscals [1], [2] and [3] to earn 50% of
the Performance Shares, and for each $ XXXX million of 3-year cumulative
operating income above $ XXXX million, Grantee will earn an additional 1% of the
Performance Shares up to 75%, provided such cumulative operating income is
sufficient to maintain compliance with the financial covenants in the Company’s
loan agreements, as may be amended or waived from time to time.

 

1.      General. Pursuant to Section 8 of the Company’s 2004 Stock Incentive
Plan (the “Plan”) and subject to the terms of this Agreement and the Plan, the
Company hereby grants to the Grantee an Other Stock-Based Award (the “Grant”) in
the form of shares of Common Stock subject to the terms, conditions and
limitations provided herein and in the Plan (each such share of Common Stock
being a “Performance Share”). The number of Performance Shares granted and which
may be ultimately vested and earned is subject to adjustment for
recapitalizations and other events as provided in Section 10 of the Plan. Except
as otherwise defined herein, capitalized terms used in this Agreement shall have
the same definitions as set forth in the Plan. For purposes of this Agreement,
(a) the term “person” shall mean an individual, a corporation, a partnership, an
association, a trust, a sole proprietorship, a limited liability company, or any
other entity or organization, including a government or governmental agency,
instrumentality, authority, commission or court, (b) the term “Affiliate” of the
Company shall mean any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company and (c) the term “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of any person, whether through the ownership of equity interests, by
contract or otherwise.


--------------------------------------------------------------------------------



2.

Vesting of Performance Shares.

 

 

2.1

Vesting and Earning.

 

(a)

Subject to the provisions of this Agreement, the Plan and the specifications for
the Grant adopted by the Committee (e.g., vesting percentage formula, and
target, threshold and minimum number of Performance Shares that may be earned by
the Grantee under this Grant), as of the last day of the Performance Cycle shown
above (the “Performance Cycle”), the Grantee may earn and become vested in a
specific percentage of the Performance Shares covered by the Grant depending
upon the extent to which operating income as shown above is met as of the end of
the Performance Cycle. The determination as to what extent such performance
objective is met shall be made with reference to the Company’s fiscal year-end
“operating income” (as defined below) for each of the fiscal years included in
the Performance Cycle.

 

 

(b)

The number of Performance Shares actually earned and vested under this Grant
shall be as follows:

 

o

If the Target Performance is achieved, then the Target Number of Performance
Shares shall have been earned by and vested in the Grantee.

 

o

If the Threshold Performance is achieved, then the Threshold Number of
Performance Shares shall have been earned by and vested in the Grantee as set
forth above.

 

o

If the Minimum Performance is achieved, then the Minimum Number of Performance
Shares shall have been earned by and vested in the Grantee as set forth above.

 

o

If cumulative 3-year operating income is below the Minimum Performance, then
none of the Performance Shares shall have been earned by or vested in the
Grantee.

 

 

(c)

For these purposes, the term “operating income” shall mean operating income at
fiscal year-end as reported in the Company’s audited consolidated financial
statements (subject to any adjustments for transactions that would be excluded
from consolidated EBITDA under the Company’s loan agreements to the extent they
are included in reported operating income). Since acquisitions are part of the
Company’s business strategy, for these purposes any acquisition’s operating
income is included in the determination of operating income for the performance
measures set forth above, only if the acquisition transaction is consummated
prior to the beginning of the last fiscal year of the Performance Cycle and
then, if such test is met, only to the extent that such acquisition generated
operating income during the subsequent fiscal year(s) covered by the Performance
Cycle.

 

 

2.2

Forfeiture of Unearned Grant. As soon as practicable following the determination
of earning and vesting made in accordance with Section 2.1 hereof, all
Performance Shares not so determined to have been earned by and vested in the
Grantee shall be forfeited and transferred back to the Company.

 

 

2.3

Effect of Change in Control. Notwithstanding anything contained in this
Agreement to the contrary and unless otherwise provided in the Plan or another
agreement between the Company and the Grantee, in the event of a Change in
Control all Performance Shares shall vest in the Grantee on the following basis
and subject to the following conditions:

 

 

(i)

If a Change in Control occurs prior to the last day of the Performance Cycle,
the Grantee shall become vested in a number of Performance Shares hereunder
determined as follows:

 

 

A.

First, the Company shall be deemed to have achieved the Target Performance as
set forth above.

 

 

B.

Next, the number of Performance Shares earned as a result Clause (A) of this
Paragraph (i) is multiplied by a fraction, the numerator of which is the number
of months of the Grantee's continuous employment within the Performance Cycle
prior to the Change in Control and the denominator of which is the number of
months within the entire Performance Cycle.

 

 

(ii)

Distribution of the Grantee's vested Performance Shares as determined in
Paragraph (i) hereof shall be made as soon as practicable after the first
occurrence of a Change in Control. Upon the making of any such distribution,
this Grant and the underlying Performance Shares shall be deemed canceled and of
no further force and effect.

 

2


--------------------------------------------------------------------------------



3.

Certain Restrictions.

 

 

3.1

Non-transferability. Until such time (the “Lapse Date”) as the Grantee is
determined in accordance with Section 2. 1 or Section 2.3 hereof to have earned
and become vested in any Performance Shares covered by this Grant, the Grantee
shall not be entitled to transfer, sell, pledge, hypothecate or assign any
Performance Shares (collectively, the "Transfer Restrictions"). This Grant and
the underlying Performance Shares shall not be transferable by the Grantee
otherwise than by will or the laws of descent and distribution, or to his or her
guardian, executor, administrator or other legal representative (each a "Legal
Representative") (all references herein to "Grantee" being deemed to include the
Grantee's Legal Representative, if any, unless the context otherwise requires).
The terms of such Grant shall be final, binding and conclusive upon the
beneficiaries, executors, administrators, heirs and successors of the Grantee.
The Grantee may designate in writing on forms prescribed by and filed with the
Company a beneficiary or beneficiaries to receive any benefits payable after his
or her death, and may at any time amend or revoke such designation. If no
beneficiary designation is in effect at the time of the Grantee's death,
payments under this Agreement, if any, shall be made to his or her Legal
Representative.

 

 

3.2

Employment Termination. Except as may be agreed between the Committee and the
Grantee or otherwise provided in the Plan or another agreement between the
Company and the Grantee, if the Grantee shall no longer be employed by the
Company or any of its Subsidiaries for any reason whatsoever prior to the end of
the Performance Cycle ("Terminated" or a "Termination"), the Grantee shall
forfeit any right or entitlement to or in the Grant and the underlying
Performance Shares; provided, however, that if the Termination occurs six (6)
months or more after the date this Grant was made but prior to the last day of
the Performance Cycle due to the occurrence of the Grantee's death, approved
retirement, termination without cause, other approved separation from
employment, or disability, the Grantee may become vested in a number of
Performance Shares hereunder, the number being determined as follows: A. First,
the number of Performance Shares which would have vested in the Grantee as of
the last day of the Performance Cycle had the Grantee remained employed
throughout such Performance Cycle shall be calculated upon completion of the
Performance Cycle in accordance with Section 2.1 hereof. B. Next, the result
obtained in Clause (A) of this Section 3.2 shall be multiplied by a fraction,
the numerator of which is the number of months of such Grantee's continuous
employment within the Performance Cycle prior to Termination, and the
denominator of which is the number of months within the entire Performance
Cycle.

 

 

3.3

Shareholder Rights. Except as otherwise provided in this Agreement, the Grantee
shall be entitled, at all times on and after the Grant Date, to exercise all
rights of a shareholder with respect to the Performance Shares (whether or not
the Transfer Restrictions thereon shall have lapsed), other than with respect to
those Performance Shares which have been forfeited pursuant to Section 2.2
hereof, including the right to vote the Performance Shares and the right,
subject to Section 3.4 hereof, to receive dividends thereon.

 

 

3.4

Dividends. All dividends declared and paid by the Company on Performance Shares
shall be deferred in their distribution to the Grantee until the lapsing of the
Transfer Restrictions pursuant to Sections 2.1, 2.3 and 3.1. The deferred
dividends shall be held by the Company for the account of the Grantee until the
Lapse Date, at which time the dividends, with no interest thereon, shall be paid
to the Grantee or her/his estate, as the case may be. In the event of any
forfeiture of the Performance Shares pursuant to Section 2.2, any deferred
dividends pertaining to such forfeited shares shall also be forfeited to the
Company.

 

4.      Specific Performance; Governing Law. The parties hereto acknowledge that
there will be no adequate remedy at law for a violation of any of the provisions
of this Agreement and that, in addition to any other remedies which may be
available, all of the provisions of this Agreement shall be specifically
enforceable in accordance with their respective terms. This Agreement shall be
interpreted under the laws of the State of Delaware (except with respect to
matters of employment law, which shall be interpreted under the laws of the
State of Minnesota), entirely independent of the forum in which the Agreement or
any part of it may come up for construction, interpretation or enforcement.

 

3


--------------------------------------------------------------------------------



5.      Withholding. Upon the vesting of any Performance Shares to the Grantee
hereunder, the Grantee shall remit to the Company the full amount of any
applicable Withholding Taxes. The Company shall have the right to deduct from
any distribution of cash to the Grantee any amount necessary in satisfaction of
any applicable Withholding Taxes. The Committee may permit a Grantee to elect to
satisfy Withholding Taxes relating to the earning and vesting of Performance
Shares by having the Company withhold a sufficient number of Common Shares
otherwise payable in respect of the earned and vested Performance Shares. Any
Common Shares so withheld by the Company shall be valued at their per share
"fair market value," which shall mean for the purposes of this Section the
closing composite transactions listing on the date the Witholding Tax is
determined (or such other meaning as the Committee may hereafter adopt).

 

6.      Acknowledgment. The Grantee hereby acknowledges prior receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof as
the same may be amended from time to time. The Grantee hereby acknowledges that
s/he has reviewed the Plan and this Agreement and understands his or her rights
and obligations thereunder and hereunder. The Grantee also acknowledges that
s/he has been provided with such information concerning the Company, the Plan
and this Agreement as s/he and his or her advisors have requested.

 

7.

Share Issuance, Etc.

 

7.1    Certificates (or an “electronic “book entry” on the books of the
Company’s stock transfer agent) representing the Performance Shares shall be
issued and held by the Company (or its stock transfer agent) in escrow (together
with any stock transfer powers which the Company may request of Grantee) and
shall remain in the custody of the Company (or its stock transfer agent) until
(i) their delivery to the Grantee or his/her estate as set forth in Section 7.2
hereof, or (ii) their forfeiture and transfer to the Company as set forth in
Section 2.2 hereof. The appointment of an independent escrow agent shall not be
required.

 

7.2    (a)  Subject to paragraph (b) of this Section 7.2, certificates (or an
electronic “book entry”) representing those Performance Shares in respect of
which the Transfer Restrictions have lapsed pursuant to Section 3.1 hereof shall
be delivered to the Grantee as soon as practicable following the Lapse Date,
subject to the application of Section 5 above.

 

         (b)  Certificates (or an electronic “book entry”) representing those
Performance Shares in respect of which the Transfer Restrictions have lapsed
pursuant to Section 3.1(b) upon the Grantee's death shall be delivered to the
executors or administrators of the Grantee's estate as soon as practicable
following the Lapse Date and the Company's receipt of notification of the
Grantee's death, accompanied by an official death certificate, subject to the
application of Section 5 above.

 

         (c)  The Grantee, or the Legal Representative, as the case may be, may
receive, hold, sell or otherwise dispose of those Performance Shares delivered
to him or her pursuant to paragraphs (a) or (b) of this Section 7.2 free and
clear of the Transfer Restrictions, but subject to compliance with all federal
and state securities laws.

 

7.3    (a)  Each stock certificate issued pursuant to Section 7.1 shall bear a
legend in substantially the following form:

 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions applicable to an Other Share-Based Award contained in the
2004 Stock Incentive Plan (the "Plan") and a Performance Share Agreement (the
"Agreement") between the Company and the registered owner of the shares
represented hereby. Release from such terms and conditions shall be made only in
accordance with the provisions of the Plan(s) and the Agreement, copies of which
are on file in the office of the Secretary of the Company.

 

4


--------------------------------------------------------------------------------



(b)   As soon as practicable following a Lapse Date, the Company shall issue a
new certificate (or electronic “book entry”) for shares of the Restricted Stock
which have become non-forfeitable in relation to such Lapse Date (subject to
section 5 above), which new certificate (or electronic “book entry”) shall not
bear the legend set forth in paragraph (a) of this Section 7.3 and shall be
delivered in accordance with Section 7.2 hereof.

 

8.        Adjustments Upon Change in Capitalization. If, by operation of Section
10 of the Plan, the Grantee shall be entitled to new, additional or different
shares of stock or securities of the Company or any successor corporation or
entity or other property, such new, additional or different shares or other
property shall thereupon be subject to all of the conditions and restrictions
which were applicable to the Performance Shares immediately prior to the event
and/or transaction that gave rise to the operation of Section 10 of the Plan

 

9.

Prohibition Against Certain Activities.

 

 

9.1

Restricted Activities. The Grantee understands that the Company is granting to
the Grantee the Performance Shares to reward the Grantee for the Grantee's
future efforts and loyalty to the Company and its Affiliates by giving the
Grantee the opportunity to participate in the equity of the Company.
Accordingly, and in order to better protect the goodwill of the Company and
thereby ensure the long-term success of the business, the Grantee agrees that:
(a) s/he will not at any time during his/her employment with the Company or any
Affiliate, or after any Termination, directly or indirectly disclose or furnish
to any other person or use for his/her own or any other person's account any
confidential or proprietary knowledge or any other information which is not a
matter of public knowledge obtained during the entire course of his/her
employment with, or other performance of services for, the Company or any
Affiliate or any predecessor of any of the foregoing, no matter from where or in
what manner the Grantee may have acquired such knowledge or information, and
s/he shall retain all such knowledge and information in trust for the benefit of
the Company, its Affiliates and the successors and assigns of any of them; (b)
if s/he is Terminated, s/he will not for two years following the Termination
directly or indirectly solicit for employment, including without limitation
recommending to any subsequent employer the solicitation for employment of, any
person who at the time of the solicitation is employed by the Company or any
Affiliate (a "“LGI” Employee") (it being understood that, if the Grantee becomes
affiliated with another person (the "Successor") and the Successor solicits for
employment a “LGI” Employee, it shall not constitute a solicitation hereunder if
the Grantee does not solicit, recommend to the Successor, or otherwise bring to
the attention of the Successor, the “LGI” Employee); and (c) s/he will not at
any time during his/her employment or after any Termination publish any
statement or make any statement (under circumstances reasonably likely to become
public or that s/he might reasonably expect to become public) critical of the
Company or any Affiliate, or in any way adversely affecting or otherwise
maligning the business or reputation of the Company or any of its Affiliates or
any of their respective officers, directors or employees (any activity described
in clause (a), (b) or (c) of this sentence being herein referred to as a
"Prohibited Activity"). In addition, the Grantee agrees that s/he will not at
any time during his/her employment with the Company or any Affiliate and the
twelve (12) months thereafter (including any period following Termination during
or in respect of which s/he is receiving any severance payment) engage in any
Competitive Activity (as defined below) anywhere in the world (including,
without limitation, anywhere in the United States of America, the United
Kingdom, Hong Kong, China or Taiwan).

 

The term “Competitive Activity” shall mean engaging in any of the following
activities: (a) directly or indirectly through one or more intermediaries,
controlling any Competitor (as defined below) or owning any equity or debt
interests in any Competitor (other than equity or debt interests which are
publicly traded and do not exceed 2% of the particular class of interests
outstanding); (b) directly or indirectly soliciting, diverting, taking away,
appropriating or otherwise interfering with any of the employees or customers of
the Company or any Affiliate; or (c) employment by (including serving as an
officer or director of), or providing consulting or other services to, any
Competitor. The term “Competitor” means any person who derives significant
revenues, income or reputational gain from producing, selling, designing,
dealing or otherwise conducting commercial activity in, with or pertaining to,
tabletop products, collectibles, miniature decorative or collectible buildings
or coordinated “village” accessories, figurines, jewelry, watches or general
decorative giftware products.

 

5


--------------------------------------------------------------------------------



 

9.2

Remedies.

 

 

9.2.1

By acceptance of the Performance Shares, the Grantee acknowledges that if the
Grantee were, without the prior written consent of Company, to violate, or
threaten to violate, any of the provisions of Section 9.1, the Company would be
entitled to a temporary restraining order and injunctive relief and other
appropriate relief to prevent the Grantee from doing so, without the necessity
of posting bond or proving irreparable harm such as being conclusively admitted
by the Grantee. The Grantee acknowledges that the harm caused to the Company by
the breach or anticipated breach of Section 9.1 is by its nature irreparable
because, among other things, it is not readily susceptible of proof as to the
monetary harm that would ensue. The Grantee further acknowledges that the
restrictions set forth in Section 9.1 are reasonable in scope and duration and
are necessary to protect the Company’s legitimate business interests, given the
nature of the business of the Company. The Grantee agrees that the provisions of
Section 9.1 hereof, and/or the issuance of an injunction restraining the Grantee
from breaching such provisions of Section 9.1 will not pose an unreasonable
restriction on Grantee’s ability to earn a living, pursue an occupation or
obtain employment or other work following the Grantee’s termination of
employment with the Company or any of its Affiliates. The Grantee consents that
any interim or final equitable relief entered by a court of competent
jurisdiction shall, at the request of the Company, be entered on consent and
enforced by any court having jurisdiction over the Grantee, without prejudice to
any rights either party may have to appeal from the proceedings which resulted
in any grant of such relief.

 

 

9.2.2

If any of the provisions contained in Section 9.1 shall for any reason, whether
by application of existing law or law which may develop after the Grantee’s
acceptance of the Performance Shares, be determined by a court of competent
jurisdiction to be overly broad as to scope of activity, duration, or territory,
the Grantee agrees to join the Company in requesting such court to construe such
provision by limiting or reducing it so as to be enforceable to the extent
compatible with then applicable law.

 

 

9.2.3

In the event the Grantee violates any provision of Section 9.1 or is charged or
convicted of a crime against the Company or any Affiliate, then, in addition to
other remedies available to the Company provided herein, and any other remedies
provided by operation of law, the Company shall be entitled, in its sole
discretion and irrespective of whether a Lapse Date has occurred, to require
upon written demand the forfeiture of (and the Grantee shall be obligated upon
such written demand to repay) the Performance Shares to the Company (including
any net cash proceeds from the sale of any Performance Shares by the Grantee).

 

LENOX GROUP INC.

 

 

By:__________________  

Date: ________  

Grantee:________________  

Date:_______

 

 








6


--------------------------------------------------------------------------------